Citation Nr: 0213219	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  98-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to a compensable rating evaluation for 
residuals of a right ankle injury prior to June 29, 1998.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of a right ankle injury from June 29, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's claim for an increased rating for residuals for 
a right foot injury was previously before the Board, and in a 
May 2000 decision and remand it was returned to the RO for 
additional development.  That development has been completed, 
and the claim is once again before the Board for appellate 
review.

The veteran has reported that he is unable to work due to his 
service-connected right ankle disorder.  As it appears that 
he may be claiming entitlement to a total rating based on 
individual unemployability due to service-connected 
disability, this matter is referred to the RO for 
clarification and any other indicated action.


FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims. 

2. Prior to June 1998, the evidence of record does not 
demonstrate that the residuals of the veteran's right ankle 
injury were moderate in degree. 

3.  Since June 1998, the evidence of record does not 
demonstrate that the residuals of the veteran's right ankle 
injury are more than moderately severe in degree. 


CONCLUSIONS OF LAW

1. The schedular criteria for a compensable evaluation for 
residuals of a right ankle injury, prior to June 29, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Code 5284 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102 and 
3.159).

2. The schedular criteria for a 20 percent evaluation for 
residuals of a right ankle injury, from June 29, 1998, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5284 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 14, 1997, the veteran filed a claim for a 
compensable evaluation for his service-connected residuals of 
a right foot injury (ankle sprain).  A February 1998 rating 
decision denied his claim.  In a June 2002 rating decision, 
however, the RO assigned a 10 percent rating for the 
disability from June 29, 1998, the date of the VA examination 
showing an increase in the disability's severity.  Thus, two 
issues must be adjudicated: (1) entitlement to a compensable 
evaluation for residuals of a right ankle/foot injury prior 
to June 29, 1998, and (2) entitlement to an evaluation in 
excess of 10 percent for residuals of a right ankle/foot 
injury from June 29, 1998.  


I. Veterans Claims Assistance Act

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.

VA has a duty to under the VCAA to notify the veteran and his 
representative of any information and evidenced needed to 
substantiate and complete a claim.  The veteran was informed 
in the February 1998, June 1999, and June 2002 rating 
decisions of the evidence needed to substantiate his claims, 
and was provided an opportunity to submit such evidence.  
Moreover, in a statement of the case issued in June 1998, and 
supplemental statements of the case issued in June 1999, July 
1999, December 2000, September 2001, and June 2002, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claims had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Specifically, the veteran was informed that his symptoms of 
constant pain and swelling were not the result of his in-
service ankle sprain, and that no moderate symptoms had been 
associated with his right foot injury.  The Board finds that 
the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claims for 
increased ratings.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports have been received, and the veteran was 
afforded two VA examinations for foot disorders.  All known 
and available service, private, and VA medical records have 
been obtained and are associated with the veteran's claims 
file.  The veteran does not appear to contend otherwise.  In 
addition to the documents provided by the RO to the veteran 
regarding the development of his claim, the June 2002 
supplemental statement of the case set forth the evidence 
obtained by the RO and that which the claimant would be 
required to obtain as well as set forth other relevant 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been violated.  Accordingly, the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

II. Discussion

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  In cases 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2001).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling, and pain on 
movement.  38 C.F.R. § 4.45 (2001).  

Service connection for the residuals of a right foot injury 
was granted by the RO in a February 1985 rating decision 
noting that the veteran had sustained several right ankle 
sprains in service.  Although it is clear that the service-
connected disability related to the veteran's right ankle, 
the disability was characterized as residuals of a right foot 
injury.  The characterization of the service-connected 
disability as such continued until the most recent rating 
decision which now characterizes the issue as residuals of a 
right ankle injury.  

The veteran is currently assigned a 10 percent disability 
rating for residuals of a right ankle injury under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 
(2001).  Pursuant to Diagnostic Code 5284, and under the 
General Rating Formula for foot injuries, a 10 percent rating 
is warranted for moderate foot injuries; a 20 percent rating 
is assigned for moderately severe foot injuries; and a 30 
percent rating is warranted for severe foot injuries.  See 38 
C.F.R. § 4.71a (2001).

When objective medical evidence shows ankylosis of the ankle, 
limitation of motion of the ankle, or ankylosis of the 
subastragalar or tarsal joint, the veteran's right ankle 
disability may be rated by analogy to Diagnostic Codes 5270 
(ankylosis of the ankle), 5271 (ankle limitation of motion), 
or 5272 (ankylosis of the subastragalar or tarsal joint).  38 
C.F.R. § 4.71a (2001).

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  When, however, the limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is evaluated at 10 percent 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups and at 20 
percent where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.71a, DC 5003.  For the purpose of rating disability by 
arthritis, the ankle is considered a major joint.  38 C.F.R. 
§ 4.45(f).

The regulations define normal range of motion for the ankle 
as 20 degrees dorsiflexion and 45 degrees plantar flexion.  
See 38 C.F.R. § 4.71a, Plate II. 

The Board must also consider whether a higher disability 
rating is warranted on the basis of functional loss due to 
pain or weakness, fatigability, incoordination, or pain on 
movement of a joint.   See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition which is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on 
use must be regarded as seriously disabled."  Section 4.45 
states that to determine the factors causing disability of 
the joints inquiry must be directed toward, inter alia, 
"[p]ain on movement."  See 38 C.F.R. § 4.45(f) (2001).  
Thus, pain on use is as important in rating an orthopedic 
disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

A. Evaluation prior to June 29, 1998

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation of the veteran's service-connected 
residuals of a right ankle injury prior to June 29, 1998.  
The only clinical evidence of record during this period are 
two VA outpatient treatment records.  An October 1997 report 
noted that the veteran complained of corns on his feet of 2 
years duration, and a December 1997 X-ray report revealed 
that while the veteran had a small plantar calcaneal spur on 
his right foot, no arthritis was found.  Hence, there is 
simply no objective evidence of a moderate foot injury.  As 
such, no basis exists on which to grant a compensable rating.  
See 38 U.S.C.A. § 5110(b)(2) (West Supp. 2002); 38 C.F.R. 
§ 3.400(o)(2) (2001).  Accordingly, a compensable evaluation 
for residuals of a right ankle injury is not warranted for 
the period prior to June 29, 1998.  

In addition to Diagnostic Code 5284, the Board finds that no 
other diagnostic code affords the veteran a compensable 
evaluation prior to June 29, 1998.  The other diagnostic 
codes pertaining to the ankle that may be applicable in the 
present case are Diagnostic Code 5270 (ankylosis of the 
ankle), Diagnostic Code 5271 (ankle limitation of motion), 
and Diagnostic Code 5272 (ankylosis of the subastragalar or 
tarsal joint). See 38 C.F.R. § 4.71a.  However, as none of 
the evidence shows that the veteran has any of these 
conditions, they are not for application.  The veteran is 
also not shown to have X-ray evidence of arthritis in 2 or 
more major joints or 2 or more minor joint groups.  As such 
Diagnostic Code 5003 is inapplicable. 

The Board also finds that a compensable evaluation is not 
warranted for residuals of the veteran's right ankle injury 
on the basis of functional loss due to pain, weakened 
movement, excess fatigability, or pain on movement.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, supra.  The Board 
has considered the veteran's November 1997 statement that his 
painful right ankle and foot required him to adjust the way 
he walks.  However, the veteran's complaints are not 
supported by adequate pathology as required to assign a 
compensable rating.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for a compensable rating under these circumstances.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for residuals of 
a right ankle injury for the period prior to June 29, 1998.  
In denying this claim, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  

B. Evaluation from June 29, 1998

The veteran was provided with a VA examination for foot 
disorders in June 1998.  He complained of increased pain, 
swelling, and a lack of endurance in his right foot.  He also 
stated that it was difficult to climb, stand or walk for 
extended periods of time.  The veteran asserted that he was 
unable to work due to the pain in his right foot.  The 
examiner noted that the veteran wore a bandage and used a 
cane during the examination.  Upon examination, the veteran 
was observed to have a right-sided limp.  He exhibited 
hypersensitivity and would not actively move his right toes 
or ankle.  Passive motion was painful, and the veteran did 
not want to move his right foot due to tenderness and 
soreness.  In addition, he would not raise his toes or heels, 
or squat because of the pain.  The examiner noted chronic 
swelling in the mid and hind areas of the right foot.  
Finally, an X-ray revealed minimal degenerative arthritic 
changes in the first metatarsophalangeal joint and some of 
the interphalangeal joints of the right foot.  Ultimately, 
the veteran was diagnosed with residuals of a right foot 
injury with some arthritis.  

VA outpatient treatment reports, March 1997 to March 2002, 
are of record.  In October 1997, the veteran complained of 
bilateral foot pain due to corns of 2 years duration that had 
recently flared.  In December 1997, an X-ray report revealed 
that the veteran had a small plantar calcaneal spur on his 
right foot.  No arthritis was found in the tarsal joint.  A 
June 1998 treatment report indicated that X-rays showed right 
foot degenerative joint disease with possible osteoporosis.  
In addition, degenerative arthritic changes of the 
calcaneotalar and navicular joints was seen and a large spur 
rising from the posterior plantar aspect of the right os 
calcis with associated generalized osteoporosis of the right 
ankle was observed.  In August 1998, the veteran's right foot 
was noted as having slight swelling on the lateral aspect of 
the ankle, midfoot, and forefoot.  He was noted as being 
hypersensitive.  While the veteran was also diagnosed with a 
probable old ankle sprain, the examiner stated that X-rays 
were inconsistent with such a diagnosis.  In September 1998, 
the veteran complained of right foot pain that the examiner 
characterized as "vague."  In December 1998, the veteran's 
right foot exhibited 0-5 degrees dorsiflexion, 0-20 degrees 
plantar flexion, 0-10 degrees inversion, and minimal 
eversion.  His strength was noted as fair, though swelling 
was grossly throughout the ankle.  A January 1999 treatment 
report noted that the veteran's right foot was red, swollen, 
and that there was hyperesthesias at times.  Pain was rated 
as 7/10 and increased with walking and standing.  A bone scan 
suggested reflex sympathetic dystrophy involving the right 
ankle and foot.  In February 1999, it was noted that the 
veteran had been treated for right ankle pain since November 
1998.  His right ankle had limited a range of motion, 
swelling, pain, and weakness.  

The veteran was provided with a personal hearing at the RO in 
September 1998.  At that time, he complained of continuous 
throbbing and aching pain in his right foot, with the pain 
rated as 9/10.  He also indicated that his foot often 
swelled.  The veteran stated that he wore bandages on his 
foot each day to decrease the swelling and support his foot.  
He also asserted that he could stand for 5-10 minutes before 
having to sit down due to pain.  The veteran stated that he 
reinjured his foot in April 1998 when he was out walking and 
his right foot collapsed.  He maintained that he was unable 
to work due to the pain associated with his right foot 
injury.

In February 1999, the veteran underwent surgery for reflex 
sympathetic dystrophy on his right ankle.  

In a June 1999 letter, B.K. Bevacqua, M.D., stated that the 
veteran had been treated for reflex sympathetic dystrophy, 
and had incomplete relief of his pain.

The veteran was afforded a VA hearing before the undersigned 
Member of the Board in April 2000.  He reported having 
continuous pain on motion in his right ankle that was 
accompanied by weakness and giving way.  He also stated that 
the foot pain woke him up at night and was 91/2 out of 10 in 
severity.  He maintained that he walked with a cane for 
support, and asserted that he fatigued easily.  Finally, he 
the veteran maintained that he wore an orthopedic shoe that 
had been created for his right foot. 

The veteran was provided with a VA examination for foot 
disorders in August 2001.  The claims file was reviewed in 
conjunction with the examination.  The veteran complained of 
right ankle stiffness, soreness, pain, weakness, swelling and 
limited endurance.  He also indicated that he was unable to 
stand or walk for more than 1/2 hour.  He had used a brace and 
a TENS unit for support, and he indicated that his right foot 
disability was chronic and had been getting worse over time.  
Upon examination, the veteran was observed to have a right-
sided limp and use a cane to ambulate.  He had tenderness and 
soreness over the right ankle and foot, though no skin or 
vascular changes were observed.  In addition, no specific 
hypersensitivity was noted.  Dorsiflexion was observed to 10 
degrees and plantar flexion to 35 degrees, and each exercise 
was limited by pain.  The veteran was able to raise over his 
toes and heels, and partially squat, though he was limited by 
pain.  No other neurovascular abnormalities were observed.  
The examiner noted that he had been diagnosed with possible 
reflex sympathetic dystrophy in the right foot and ankle, and 
had been seen at the Pain Clinic for pain shots and physical 
therapy.  Ultimately, the veteran was diagnosed with residual 
injury of the right ankle and reflex symptomatic dystrophy.  
The examiner opined that the veteran would have difficulty 
working at a job that required prolonged standing or walking 
as pain was the main underlying factor that caused his 
fatigability and weakness.  

An August 2001 X-ray revealed mild degenerative changes 
involving the first metatarsophalangeal joints.  Suspected 
trauma to the distal lateral malleolus with no evidence of 
acute fracture or dislocation was observed. 

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 20 percent disability rating for 
the veteran's residuals of a right foot injury from June 
29,1998.  The evidence shows that the veteran had continuous 
complaints of pain, weakness, swelling, and fatigability in 
his right foot.  At both his June 1998 and August 2001 VA 
examinations, it was noted that he walked with a right-sided 
limp and used a cane for support.  In addition, at his June 
1998 VA examination he was observed to be hypersensitive and 
unwilling to move his toes or ankle due to pain.  VA 
outpatient treatment records reflect that the veteran's 
motion was limited, as he had 0-5 degrees dorsiflexion and 0-
20 degrees plantar flexion.  His range of motion was also 
noted as limited at his August 2001 VA examination when he 
exhibited 10 degrees dorsiflexion and 35 degrees plantar 
flexion.  The examiner stated that the veteran would have 
difficulty working at a job requiring prolonged standing or 
walking, and diagnosed him with a residual injury of the 
right ankle with reflex symptomatic dystrophy.  The Board has 
considered the veteran's right foot weakness, swelling, and 
lack of endurance, along with the frequency of treatment and 
moderate severity of the findings on VA examination and in 
outpatient treatment records in evaluating the veteran's 
service-connected right ankle disability.  As the evidence 
shows that the veteran's residuals of a right ankle injury 
are moderately severe, an increased rating is warranted at 
this time under the provisions of Diagnostic Code 5284.  

The Board finds that no other diagnostic code affords the 
veteran an increased rating evaluation in excess of 20 
percent.  The other diagnostic code pertaining to the ankle 
that may be applicable in the present case is Diagnostic Code 
5270 (ankylosis of the ankle).  See 38 C.F.R. § 4.71a.  
However, as the evidence fails to show that the veteran has 
this condition, it is not for application.  

Accordingly, taking into account the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca, supra, the 
Board finds that the present severity of the disability at 
issue is more appropriately reflected by a 20 percent 
evaluation.  The benefit of the doubt is resolved in the 
veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107 (West Supp. 
2001); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  

C. Consideration of an Extraschedular Evaluation

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran has required frequent hospitalizations for 
his right ankle disability.  Moreover, there is no evidence 
that the veteran's right ankle disability has resulted in any 
marked interference with his employment as to render 
impractical the application of the regular schedular 
standards.  The Board finds the regular schedular standards 
to be appropriate in this case.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outline in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

Entitlement to a compensable evaluation for residuals of a 
right ankle injury, prior to June 29, 1998 is denied. 

Entitlement to a 20 percent rating for residuals of a right 
ankle injury from June 29, 1998 is granted subject to the 
laws and regulations governing the payment of monetary 
benefits.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

